Citation Nr: 0802577	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-42 761	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(Type II).

2.  Entitlement to service connection for diabetic 
neuropathy.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to May 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in February 2004.  Thereafter, 
jurisdiction over the veteran's case was transferred to the 
Manchester, New Hampshire, RO.

The veteran provided testimony at a hearing before a Decision 
Review Officer of the RO in March 2005 and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2007.  A transcript of each hearing is of 
record.

VA has received written notice from the veteran, signed in 
March 2005, that is withdrawing claims of entitlement to 
service connection for hypertension and asthma.  The Board 
will limit its decision accordingly.

The February 2004 rating decision here on appeal had denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In November 2004, the veteran perfected an 
appeal as to this issue.  A May 2007 rating decision granted 
entitlement to service connection for panic disorder with 
agoraphobia (claimed as PTSD) and assigned a 10 percent 
disability evaluation, effective April 11, 2003.  At the 
December 2007 videoconference hearing, the veteran and his 
representative confirmed that the grant of service connection 
for panic disorder with agoraphobia satisfied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability.  No further action in this matter is therefore 
required at this time.

In November 2007, after certification of this appeal to the 
Board, the veteran's representative submitted additional 
pertinent evidence accompanied by a signed written waiver of 
the veteran's right to have this evidence considered by the 
originating agency.  

The issue of entitlement to service connection for diabetes 
mellitus is decided herein while the issue of entitlement to 
service connection for diabetic neuropathy is addressed in 
the remand that follows the order section of this decision.


FINDING OF FACT

The veteran had active military service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and currently has diabetes mellitus 
(Type II).


CONCLUSION OF LAW

Diabetes mellitus was incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for diabetes 
mellitus.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the record 
reflects that the veteran has been provided all required 
notice.  In addition, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim for service connection for diabetes 
mellitus.  Therefore, no further development of the record is 
required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006) 
or 38 C.F.R. § 3.159 (2007).

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Herbicide Exposure Provisions

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §  
3.307(a)(6)(iii).

Type II diabetes mellitus shall be service connected if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).

Type II diabetes mellitus developing in a veteran who was 
exposed to an herbicide agent during active military, naval 
or air service will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service, provided that such disease 
shall have become manifest to a degree of 10 percent or more 
at any time after service.  38 C.F.R. § 3.307(a).

Analysis

It is the veteran's contention that, while his unit was not 
based in Vietnam, as part of his official duties as a 
Gunner's Mate, he actually set foot in the Republic of 
Vietnam.  This took place, he contends, during the course of 
escorting U.S. Marines on a motor launch that traveled back 
and forth between ship and shore on three occasions in 1966.  
The Board notes that the veteran's DD Form 214 listed GMG-
0000 (Gunner's Mate (Guns)) as his U.S. Navy occupational 
specialty.

The veteran's service personnel records do not clearly state 
whether he had service in the Republic of Vietnam.  The 
veteran was awarded the Vietnam Service Medal in recognition 
of service on board the U.S.S. Richard E. Kraus (DD-849) 
during the period from March 9, 1966, to March 16, 1966.  The 
Vietnam Service Medal he was awarded was also awarded to all 
members of the Armed Forces of the United States serving at 
any time between July 4, 1965, and March 28, 1973, in 
Thailand, Laos, or Cambodia, the airspace thereover, or 
aboard a naval vessel within their contiguous waters, and 
directly supporting military operations in the Republic of 
Vietnam.  The Board also notes the service record statement 
that in June 1965 the veteran volunteered for assignment to 
duty in Vietnam in response to the Secretary of the Navy's 
request for volunteers.  

The veteran's service records otherwise do not mention 
Vietnam or refer to his presence there.  Records provided by 
the U.S. Armed Forces Center for Unit Records Research (CURR) 
(now known as the U.S. Army and Joint Services Records 
Research Center (JSRRC)) confirm that the U.S.S. Richard E. 
Kraus entered the Vietnamese combat zone for the first time 
on March 9, 1966.  The 1966 command history for the U.S.S. 
Richard E. Kraus shows that the ship conducted operations 
from off the coast of Vietnam during the period from March 9, 
1966, to July 6, 1966.  During that time the ship conducted 
naval gunfire support missions in the I Corps area, which 
included participation in the defense of a strategic bridge 
in a small coastal inlet north of DaNang, Republic of 
Vietnam.

The veteran's service records therefore support his 
underlying contention that he served as a Gunner's Mate 
(Guns) aboard a motor launch of the U.S.S. Richard E. Kraus 
during a period that ship directly supported combat 
operations in Vietnam.  Thus, although his contention with 
respect to being present in Vietnam is not clearly 
established by any official record, the official records are 
entirely consistent with his contentions and do not 
contradict them.  

The veteran has testified before the Board in support of his 
claim.  His representative also submitted a photograph that 
the veteran testified was of the U.S.S. Richard E. Kraus and 
the aforementioned motor launch taken on one of the occasions 
he escorted U.S. Marines from ship to shore.

In essence, the Board's decision on this issue turns on its 
determination as to the credibility of the veteran's account 
of his service.  The Board finds the veteran's December 2007 
hearing testimony with respect to his service to be credible.  
Moreover, the record contains service records and other 
corroborative evidence which tend to substantiate his 
testimony.  Finally, his testimony is not contradicted by any 
official document or account.  Accordingly, the Board accepts 
the veteran's account as true and finds that he had service 
in Vietnam during the Vietnam war.  Thus, he is presumed to 
have been exposed to herbicides, as provided under 38 C.F.R. 
§§ 3.307, 3.309.

Post-service medical records show that the veteran has been 
diagnosed with diabetes mellitus (Type II).  An April 2003 VA 
nutrition consultation report shows that his condition 
required management by restricted diet.  Moreover, it 
revealed that the veteran was taking glyburide and metformin.  
Other VA treatment records from 2003, and the October 2003 VA 
diabetes mellitus examination, also document the prescription 
of these oral hypoglycemic agents.  The veteran's diabetes 
mellitus (Type II) has therefore become manifest to a 
compensable degree.  See 38 C.F.R.  § 4.119, Diagnostic Code 
7913 (2007).

As the veteran is presumed to have been exposed to herbicides 
by reason of his naval service, and as diabetes mellitus 
(Type II) became manifest to a compensable degree within the 
period specified under 38 C.F.R. § 3.307, a relationship 
between the veteran's diabetes and his military service is 
presumed.  Accordingly, the Board concludes that service 
connection for diabetes mellitus is in order.  


ORDER

Entitlement to service connection for diabetes mellitus (Type 
II) is granted.


REMAND

The veteran seeks to establish entitlement to service 
connection for diabetic neuropathy (claimed as nerve damage).  
The February 2004 rating decision here on appeal denied 
entitlement to service connection for diabetic neuropathy as 
secondary to diabetes mellitus (Type II).  In October 2003, 
the veteran had been afforded a VA diabetes mellitus 
examination.  The examiner diagnosed the veteran with "Type 
II diabetes mellitus with questionable complications of 
neuropathy from diabetes."  The veteran reported at the time 
that he experiences tingling sensations in both feet (mostly 
on the toes).  Physical examination of the veteran disclosed 
normal sensation to light touch and pin prick in all four 
extremities.  

The October 2003 examiner concluded that, although he did not 
find anything abnormal on neurological examination, "per the 
patient's history he probably has diabetic neuropathy of the 
feet."  The examiner admitted, however, that no test results 
were available to support a diagnosis.  On this point, the 
Board notes that an April 2003 VA treatment record included a 
neurological finding that the clinician was unable to elicit 
a response from the veteran's toes.

Given the confusing picture presented by the October 2003 VA 
examination report, the Board finds that the veteran should 
be afforded a new VA examination to clarify whether he has 
diabetic neuropathy.

The Board further notes that the veteran has never received 
appropriate notice of the regulations pertinent to a claim 
for service connection for diabetic neuropathy secondary to 
diabetes mellitus.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
specifically include notice with respect 
to a claim for secondary service 
connection.  

2.  The RO or the AMC should obtain any 
additional pertinent VA medical records.

3.  If the veteran identifies any other 
medical records supportive of his claim, 
the RO or the AMC should undertake 
appropriate development to obtain a copy 
of those records.

4.  If the RO or the AMC is unable to 
obtain a copy of any pertinent records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

5.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise in the field of 
diabetes mellitus and its complications.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  Any 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should identify any 
neuropathy found to be present and 
provide an opinion as to whether there is 
a 50 percent or better probability that 
it was caused or chronically worsened by 
the service-connected diabetes mellitus.

The physician should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in the 
examination report.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

7.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


